 In the Matterof SALT LAKE REFININGCOMPANY, EMPLOYERandINDEPENDENTUNIONOF PETROLEUM WORKERS,PETITIONERCase No. 00-RC-563.-Decided September 01, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Robert V.Magor, hearing officer. The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer."3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The parties are in substantial agreement that all employees on theclassified pay roll of the Employer, excluding office, clerical, and pro-fessional employees, and supervisors, constitute an appropriate Unit .2However, the parties do not agree as to the possible supervisory statusof certain employees whose names appear on the classified pay roll.There are three relief shift foremen.One of these, Warren, works1 day each week as a shift foreman; he also serves in that capacity forthe entire 12-week vacation period.The record indicates that he isIThe Intervenor is Oil Workers International Union,Local 286, CIO.2The parties stipulated,and we find,that the chemist is a professional employee andthat the following are supervisors within the meaning of the Act : the superintendent ofthe refinery,the refinery, maintenance,and laboratory foremen,the foreman mechanic, thefour shift-foremen,the accounting supervisor,and the purchasing agent.These personsare on the unclassified pay roll,and are paid monthly. The classified pay-roll employeesreceive a daily rate.86 N. L. R. B., No. 15.68 SALT LAKE REFINING COMPANY69a shift foreman 35 percent of the time, and that he is an ordinaryproduction worker the rest of the time.When Warren is a shiftforeman he has all the authority appurtenant to the job, including thepower to recommend the hire and discharge of employees.The Inter-venor would exclude Warren from the unit; the Petitioner and theEmployer took no affirmative position in the matter. In view of hisregular service as a relief foreman 1 day each week, we find thatWarren is a supervisor within the meaning of the Act, and we shallexclude him from the voting group.3The other two relief shift foremen, Wickam and Jackson, do notserve as shift foremen regularly during the year, but only for one shifta week during the 12-week vacation period. In fact, up to the timeof the hearing, Jackson had only worked as a shift foreman on oneoccasion.In accordance with the contention of the Petitioner andthe Employer, and contrary to the contention of the Intervenor, inview of the fact that they do not serve as relief foremen either regularlyor for any substantial period in the aggregate in the course of a year,we find that Wickam and Jackson are not supervisors, and we shallinclude them in the unit -The Petitioner and the Employer would include in the unit thehead tank-car loader and the labor leadman; the Intervenor took noposition as to the former but would exclude the latter.The headtank-car loader devotes all his time to the supervision of four em-ployees in the loading of finished products at the tank-car platform.He has authority effectively to recommend changes in the status ofthese employees.The labor leadman supervises the work of a groupof laborers.He, too, has authority to recommend changes in thestatus of the employees whose work he supervises.We find that thehead tank-car loader and the labor leadman are supervisors withinthe meaning of the Act, and we shall exclude them from the unit.We find that all production, maintenance, and laboratory employeeson the classified pay roll of the Employer's Salt Lake City, Utah, plant,excluding office, clerical, and professional employees, and supervisorsas defined in the Act, constitute a unit appropriate for purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.8Matter of TheTexasCompany SalemGasoline Plant,85 N. L.R. B. 1211.4 Some question was raised at the hearing about maintenance employees who occasionallyrelieve the foreman mechanic.In addition to the fact that such employees do not, on theseoccasions,have all the authority of the foreman mechanic,the record clearly demonstratesthat they are not supervisors within the meaning ofthe Act.Weshall include them in theunit.867351-50-vol. 86-6 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION' OF ELECTION,'As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement to determine whetherthey desire to be represented, for purposs of collective bargaining, byIndependent Union of Petroleum Workers, or by Oil Workers Inter-national Union, Local 286, CIO, or by neither.5Either participant in the election directed herein may,upon its prompt request toand approval thereof by the Regional Director,have its name removed from the ballot.